DETAILED ACTION
Response to Amendment
The amendment filed on 08/31/22 has been entered. Claims 1-20 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 9, 15. That is, the prior art fails to disclose “selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules”. Claims 2-8, 10-14, 16-20 are also allowable over the prior art due to their dependencies on claims 1, 9, 15, respectively. However, the claims would still need to be amended or cancelled in order to overcome the current 101 rejections to put them into condition for allowance.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites ingesting a data set from one or more data sources, the ingesting comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users, joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources, and applying transformation rules that transform the data set into a first format; determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users; determining a variable associated with the hypothesis statement; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable; identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; parsing the distribution data set to identify a context recommendation; identifying the context recommendation based on the parsing and at least one existing rule re-used for previous rendered visualizations of past data sets; determining a plurality of rules to apply to the distribution data set based on the parsing and the identifying; generating at least one new rule based on the data set to apply to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization types; ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization.
The limitations of determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users, determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users; determining a variable associated with the hypothesis statement; parsing the distribution data set to identify a context recommendation; identifying the context recommendation based on the parsing and at least one existing rule re-used for previous rendered visualizations of past data sets; determining a plurality of rules to apply to the distribution data set based on the parsing and the identifying; generating at least one new rule based on the data set to apply to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization types; ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude these steps from practically being performed in the mind. For example, “determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users”, in the context of this claim, encompasses the user observing and judging identifiers for data sources of user transaction activities. The “determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users” encompasses the user observing, analyzing, and/or judging phrases that indicates an association between the data set with transaction activities of the users. The “determining a variable associated with the hypothesis statement” encompasses the user mentally analyzing, and judging a variable corresponding to the mentally-determined hypothesis. The limitations pertaining to “parsing the distribution data set” “determining a plurality of rules” and “generating at least one new rule” encompass the user observing and analyzing the data set, and judging it to determine a context recommendation based on existing rules. Further, these limitations encompass a user judging a plurality of rule to apply based on the parsing and identifying and judging a new rule based on the data set. The “mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization” encompasses the user analyzing the mentally-determined context and judging a tag to be associated with it which could all be further “mapped” by writing the information and associations down on a piece of paper. The “ranking the tag and the context recommendation in the context of this claim encompasses the user analyzing the tags and context recommendations and judging a rank order for each. The “selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules” encompasses the user observing and analyzing the distributed data set based on rule for the visualization types, ranked tag, and ranked context recommendation and judging a context recommendation based on this analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitations, identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; and applying transformation rules that transform the data set into a first format cover mathematical concepts (mathematical calculations and relationships). Accordingly, claim 1 recites multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: ingesting a data set from one or more data sources, the ingesting comprising: joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization. The system, non-transitory memory, one or more hardware processors and machine are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of ingesting a data set from one or more data sources, the ingesting comprising: joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ingesting a data set from one or more data sources, the ingesting comprising: joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The limitations generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization represent insignificant extra-solution activities that are well-understood, routine, and conventional and previously known to the industry. That is, these limitations represent a well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 1 is not patent eligible.
Independent claim 9 recites a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users; joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources, and applying transformation rules that transform the data set into a first format; determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users; determining a variable associated with the hypothesis statement; assigning, based on the determined variable, subsets of the data set into population coverage ranges that correspond to statistical distributions of the determined variable; identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; parsing the distribution data set to identify a context recommendation; identifying the context recommendation based on the parsing and at least one existing rule re-used for previous rendered visualizations of past data sets; determining a plurality of rules to apply to the distribution data set based on the parsing and the identifying; generating at least one new rule based on the data set to apply to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization types; ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization.
The limitations of determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users, determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users; determining a variable associated with the hypothesis statement; parsing the distribution data set to identify a context recommendation; identifying the context recommendation based on the parsing and at least one existing rule re-used for previous rendered visualizations of past data sets; determining a plurality of rules to apply to the distribution data set based on the parsing and the identifying; generating at least one new rule based on the data set to apply to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization types; ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude these steps from practically being performed in the mind. For example, “determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users”, in the context of this claim, encompasses the user observing and judging identifiers for data sources of user transaction activities. The “determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users” encompasses the user observing, analyzing, and/or judging phrases that indicates an association between the data set with transaction activities of the users. The “determining a variable associated with the hypothesis statement” encompasses the user mentally analyzing, and judging a variable corresponding to the mentally-determined hypothesis. The limitations pertaining to “parsing the distribution data set” “determining a plurality of rules” and “generating at least one new rule” encompass the user observing and analyzing the data set, and judging it to determine a context recommendation based on existing rules. Further, these limitations encompass a user judging a plurality of rule to apply based on the parsing and identifying and judging a new rule based on the data set. The “mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization” encompasses the user analyzing the mentally-determined context and judging a tag to be associated with it which could all be further “mapped” by writing the information and associations down on a piece of paper. The “ranking the tag and the context recommendation in the context of this claim encompasses the user analyzing the tags and context recommendations and judging a rank order for each. The “selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules” encompasses the user observing and analyzing the distributed data set based on rule for the visualization types, ranked tag, and ranked context recommendation and judging a context recommendation based on this analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitations, identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; and applying transformation rules that transform the data set into a first format cover mathematical concepts (mathematical calculations and relationships). Accordingly, claim 9 recites multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization. The non-transitory machine-readable medium, non-transitory memory, one or more hardware processors and machine are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the data set into population coverage ranges that correspond to statistical distributions of the determined variable; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the data set into population coverage ranges that correspond to statistical distributions of the determined variable represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The limitations generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, and providing, to a graphical user interface, the rendered visualization represent insignificant extra-solution activities that are well-understood, routine, and conventional and previously known to the industry. That is, these limitations represent a well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 9 is not patent eligible.
Independent claims 15 recites a method comprising: transforming a data set into a first format, the transforming comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users, joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources, and applying transformation rules that transform the data set into the first format; determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities of the plurality of users; determining a variable associated with the hypothesis statement; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable; identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; parsing the distribution data set to identify a context recommendation identifying the context recommendation based on the parsing and based on at least one existing rule re-used for previous rendered visualizations of past data sets; determining whether to revise one existing rule or generate a new rule before applying the plurality of rules to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable; ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, the rendered visualization.
The limitations of transforming a data set into a first format, the transforming comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users; determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities of the plurality of users; determining a variable associated with the hypothesis statement; parsing the distribution data set to identify a context recommendation identifying the context recommendation based on the parsing and based on at least one existing rule re-used for previous rendered visualizations of past data sets; determining whether to revise one existing rule or generate a new rule before applying the plurality of rules to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable, ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude these steps from practically being performed in the mind. For example, “transforming a data set into a first format, the transforming comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users”, in the context of this claim, encompasses the user observing and judging identifiers for data sources of user transaction activities. The “determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities of the plurality of users” encompasses the user observing, analyzing, and/or judging phrases that indicates an association between the data set with transaction activities of the users. The “determining a variable associated with the hypothesis statement” encompasses the user mentally analyzing, and judging a variable corresponding to the mentally-determined hypothesis. The limitation pertaining to “parsing the distribution data set to identify a context recommendation identifying the context recommendation based on the parsing and based on at least one existing rule re-used for previous rendered visualizations of past data sets” encompasses the user observing and analyzing the data set, and judging it to determine a context recommendation based on existing rules. The “determining whether to revise one existing rule or generate a new rule before applying a plurality of rules to the distribution data set to determine a context recommendation for the distribution data set” encompasses the user observing and analyzing the data set, and judging it to determine whether or not to generate a new rule and determining (judging) a context recommendation. The “mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable” encompasses the user analyzing the mentally-determined context and judging a tag to be associated with it which could all be further “mapped” by writing the information and associations down on a piece of paper. The “ranking the tag and the context recommendation in the context of this claim encompasses the user analyzing the tags and context recommendations and judging a rank order for each. The “selecting, based on a plurality of data visualization rules, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules” encompasses the user observing and analyzing the distributed data set based on rule for the visualization types, ranked tag, and ranked context recommendation and judging a context recommendation based on this analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitations, identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; and applying transformation rules that transform the data set into the first format cover mathematical concepts (mathematical calculations and relationships). Accordingly, claim 15 recites multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable; and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set. The data sources are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable; generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, the rendered visualization represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The limitations generating a rendered visualization based on the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set; and providing, to a graphical user interface, the rendered visualization represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 15 is not patent eligible.
Claims 2-8, 10-14, 16-20 depend on claims 1, 9, 15 and include all the limitations of these claims. Therefore, claims 2-8, 10-14, 16-20 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2). 
Claims 2, 10, 16 similarly recite the additional limitations pertaining to determining statistical significances, identifying errors, and normalizing the data set. This judicial exception is not integrated into a practical application. The additional elements of determining statistical significances, identifying errors represent further mathematical concepts (mathematical relationships). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. The normalizing is an additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and is a mere data gathering step. Therefore, these limitations do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 2, 10, 16 are not patent eligible.
Claims 3-4, 11-12, 17-18 similarly recite the additional limitations pertaining to distributing the ingested data set, determining a data type, a numerosity, and a dimensionality, and assigning the visualization type based on a data type, a numerosity, and a dimensionality. This judicial exception is not integrated into a practical application. The additional elements of determining a data type, a numerosity, and a dimensionality represent further mathematical concepts (mathematical relationships). The assigning is a mental process step that is based on the mathematical calculations (mathematical concepts). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. The distributing the ingested data set is an additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and is a mere data gathering step. Therefore, these limitations do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the distributing the ingested data set represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 3-4, 11-12, 17-18 are not patent eligible.
Claims 5-8, 13-14, 19-20 similarly recite additional limitations pertaining to updating context recommendations, and generating or revising rules used to determine context recommendations. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of using mentally-determined supervisory actions or mentally observing and analyzing crowdsourced data to update context recommendations. Further, the generating of new rules or revising of a rule based on distribution analysis or additional distribution analysis is a mental judgment that is made based on the mathematical calculations/relationships (mathematical concepts). Therefore, these additional steps further recite multiple abstract ideas (mental processes and mathematical concepts) and do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental processes and mathematical calculations/relationships. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 5-8, 13-14, 19-20 are not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 08/31/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 9-11, applicant argues that the claims integrate any alleged exception into a practical application, that the claims provide specific improvements in technology, a solution that provides efficiently locating and determining interface data as well as improving user interfaces and data visualizations. Further, applicant mentions example 42 of the PEG examples.
In response to the preceding argument, examiner respectfully submits that the limitations pertaining to rendering and/or providing of the rendered data to a UI represent insignificant extra-solution activities to the judicial exception, and therefore, would not provide any improvements to the functioning of the computer itself, or to the technology. Further, the claimed invention does not solve and specific problems in such a way that is not already known in the art, such as rendering and displaying of ranked data in an uncommon fashion. Lastly, the claims in example 42 are non-analogous to the instant claims. That is, the claims in example 42 pertain to transmission of data between parties and has nothing to do with ranking, rendering, or presenting visualizations in a UI.
Regarding 35 USC 101, on pg. 11-13, applicant argues that the limitations in the claims amount to significantly more than the abstract idea and also cites Amdocs and Bascom.
In response to the preceding argument, examiner respectfully submits that the instant claims do not provide any technical solutions to any technical problems and the applicant has failed to identify any specific problems solved by the claimed invention. Additionally, the instant invention does not provide improvements to generating and display of data sets nor does it recite implementation using any non-generic components, such as a special purpose computer, as suggested. Further, the implementation of the invention devoid of user interaction and input suggests mere implementation of the steps using generic computing components performing generic computing functions, which does not limit the claim and would not provide significantly more. Further, the claims in Bascom are also non-analogous to the instant claims, and are therefore, not applicable to guide the analysis of them. Further, the instant claims do not similarly recite “unconventional sequence of events” as in Bascom. Therefore, this does not show that the claimed invention provides significantly more than the judicial exception. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169